Exhibit 10.1


SEPARATION AGREEMENT
This Separation Agreement (this “Agreement”) is entered into by and among
Richard J. Frecker II (“Executive”), Hertz Global Holdings, Inc. (“Holdings”)
and The Hertz Corporation (together with their subsidiaries and divisions,
“Hertz,” the “Company” or the “Companies”), on March 22, 2019. Reference is made
to the Hertz Global Holdings, Inc. Severance Plan for Senior Executives, as
amended (the “Severance Plan”), and all capitalized terms used in this Agreement
and not otherwise defined herein are as defined in the Severance Plan.
In consideration of the mutual promises, covenants and agreements in this
Agreement, which Executive and the Companies agree constitute good and valuable
consideration, the parties stipulate, and mutually agree, as follows:
1.Resignation from Offices and Directorships. Effective March 31, 2019, (the
“Resignation Date”), Executive resigns from his position as Executive Vice
President, General Counsel and Secretary of the Companies, as well as from all
director, officer or other positions he holds on behalf of the Companies (which
for the avoidance of doubt, and in conformity with the definition of
“Companies,” shall include Holdings, The Hertz Corporation and all of their
subsidiaries and divisions). Executive agrees to sign all appropriate
documentation, if any, prepared by the Companies to facilitate these
resignations; provided that Executive understands that such resignations are
self-effectuating and are effective on the Resignation Date.
2.    Employment Status/Separation. Executive and the Companies mutually agree
that Executive shall remain employed by the Companies through April 30, 2019
(the “Termination Date”), during which time he shall be entitled to the same
compensation and benefits in effect for him as of the Resignation Date, and that
the cessation of Executive’s employment shall be treated as a “Qualifying
Termination” for purposes of the Severance Plan. The parties further agree that,
except as otherwise provided in this Agreement, neither Executive nor the
Companies shall have any further rights, obligations or duties under any other
agreement or arrangement, relating to severance payments and benefits due to
Executive, as of (or after) the date of this Agreement.
3.    Accrued Obligations and Vested Benefits. Executive is entitled to receive
the following accrued obligations: (a) in satisfaction of the provisions of
Section 4.01 of the Severance Plan, all Base Salary earned or accrued but not
yet paid through the Termination Date, and payment for any earned but unused
vacation days accrued through the Termination Date, which payments shall be made
to Executive no later than the next regularly-scheduled payroll date after the
Termination Date; and (b) reimbursement for any and all business expenses
incurred prior to the Termination Date, subject to the terms of the Company’s
reimbursement policy. In addition, the Companies acknowledge and agree that,
without regard to this Agreement, Executive is vested in respect of (x) equity
awards which were granted under the Hertz Global Holdings, Inc. 2016 Omnibus
Incentive Plan as reflected in the attached Schedule A, and (y) his vested
account balance under The Hertz Corporation Income Savings Plan and The Hertz
Corporation Supplemental Income Savings Plan and (z) his vested benefit under
The Hertz Corporation Account Balance Defined Benefit Pension Plan.


Page 1



--------------------------------------------------------------------------------

Exhibit 10.1


4.    Severance Benefits. Provided that Executive signs and does not timely
revoke this Agreement pursuant to Section 19, and provided further that after,
but within 2 days of the Termination Date Executive re-executes this Agreement,
solely to ensure the effective waiver of all claims to the Termination Date (the
“Re-Execution”), and does not timely revoke such re-executed Agreement pursuant
to Section 19, and complies with the terms of this Agreement, the Company shall
provide Executive with the following severance payments and benefits, in full
satisfaction of all termination obligations the Companies may have to Executive:
(a)    Severance Payment. In satisfaction of the provisions of Section 4.02(b)
of the Severance Plan, the Company shall pay Executive an amount in cash equal
to $745,000.00, less applicable deductions and deductions required by law, to be
paid to Executive in equal installments on Holdings’ regular payroll cycles
during the 18-month period commencing on the first payroll date following the
Effective Date (as defined in Section 19).
(b)    Outplacement. In satisfaction of the provisions of Section 4.02(c) of the
Severance Plan, the Company shall pay Executive an amount equal in cash to
$25,000.00, less applicable deductions and deductions required by law, in a lump
sum on the first regular payroll date following the Effective Date.
(c)    Health Plan Coverage. In satisfaction of the provisions of Section
4.02(d) of the Severance Plan, the Company shall provide Executive and his
eligible family members with continued medical, dental and accident insurance
benefits under the applicable benefit programs of the Companies (the “health and
welfare benefits”). If Executive makes timely application for such health and
welfare benefits pursuant to Executive’s benefit continuation rights under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the Company
shall pay the premiums for such coverage to the same extent paid by the Company
immediately prior to the Termination Date for the first 18 months following the
Termination Date, or the date on which Executive becomes eligible for comparable
health and welfare benefits through a new employer, whichever is earlier.
Executive’s right to the Company’s payment of COBRA premiums as set forth herein
is contingent on his agreement to inform the Company if he becomes eligible for
comparable health and welfare benefits through a new employer before the
expiration of 18 months following the Termination Date. If Executive becomes
eligible for such coverage and fails to timely inform the Company, the Company
will be entitled to recover from him all premiums paid on his behalf hereunder.
For the avoidance of doubt, the Company and Executive agree that the premiums
paid for the benefit of Executive by the Company hereunder shall be taxed as
imputed income to Executive.
(d)    Equity-Based Awards. Executive acknowledges that all compensatory awards
denominated in common stock of Holdings held by him as of the date hereof,
excluding the options referenced in Section 3, shall be forfeited upon the
Termination Date. The options referenced in Section 3 shall remain exercisable
in accordance with their terms until the earlier of (a) the 90th day following
the Termination Date (or, if later, the expiration of any blackout period in
effect with respect to such options on such 90th day) and (b) any cancelation or
termination in connection with a change in control, or the term of the option,
each as provided in the applicable award agreement.


Page 2



--------------------------------------------------------------------------------

Exhibit 10.1


(e)    Transition Cooperation and Payment. Provided Executive cooperates to
provide to his successor an effective transition of duties and responsibilities
in the 30 days prior to the Termination Date, the Company shall pay Executive an
amount equal in cash to $125,000.00, less applicable deductions and deductions
required by law, in a lump sum on the first regular payroll date following the
Effective Date.
(f)    Executive acknowledges and agrees that the consideration set forth or
referenced in Section 3 and this Section 4 constitute satisfaction and accord
for any and all compensation and benefits due and owing to him pursuant to any
plan, agreement or other arrangements relating to his employment with the
Companies and termination thereof; provided, however, for the avoidance of
doubt, Executive shall remain entitled to coverage under the Company’s health
and welfare plans in accordance with the terms thereof through the Termination
Date. Executive acknowledges and agrees that, unless he enters into this
Agreement, he would not otherwise be entitled to receive the consideration set
forth in this Section 4.
5.    Waiver and Release.
(a)    In exchange for receiving the compensation and benefits described in
Section 4 above, Executive does for himself and his heirs, executors,
administrators, successors and assigns, hereby release, acquit, and forever
discharge and hold harmless the Companies and each of their divisions,
subsidiaries and affiliated companies, and their respective successors, assigns,
officers, directors, shareholders holding more than 5% of Holdings’ outstanding
common stock as of the Termination Date (and such shareholders’ affiliates),
shareholders holding 5% or less of Holdings’ outstanding common stock as of the
Termination Date, employees, benefit and retirement plans (as well as trustees
and administrators thereof) and agents, past and present (the “Released
Parties”), of and from any and all actions, causes of action, claims, demands,
attorneys’ fees, compensation, expenses, promises, covenants, and damages of
whatever kind or nature, in law or in equity, which Executive has, had or could
have asserted, known or unknown (the “Claims”), at common law or under any
statute, rule, regulation, order or law, whether federal, state or local, or on
any grounds whatsoever, including, without limitation, any and all claims for
any additional severance pay, vacation pay, bonus or other compensation,
including, but not limited to, under the Severance Plan, or any other applicable
severance plan or agreement; any and all claims of discrimination or harassment
based on race, color, national origin, ancestry, religion, marital status, sex,
sexual orientation, disability, handicap, age or other unlawful discrimination;
any and all claims arising under Title VII of the Federal Civil Rights Act; the
Federal Civil Rights Act of 1991; the Americans with Disabilities Act; the Age
Discrimination in Employment Act; the Older Workers Benefit Protection Act; the
New Jersey Law Against Discrimination; the Florida Civil Rights Act; or under
any other state, federal, local or common law, with respect to any event,
matter, claim, damage or injury arising out of his employment relationship with
the Companies and/or the separation of such employment relationship, and/or with
respect to any other claim, matter or event, from the beginning of the world to
the date of Executive’s execution of this Agreement.


Page 3



--------------------------------------------------------------------------------

Exhibit 10.1


(b)    Executive understands that nothing contained in this Agreement limits his
ability to communicate with, or file a complaint or charge with, the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission (“SEC”), the Department of Justice (“DOJ”) or any other federal,
state or local governmental agency or commission (collectively, “Governmental
Agencies”), or otherwise participate in any investigation or proceeding that may
be conducted by Governmental Agencies, including providing documents or other
information without notice to the Company; provided, however, that Executive may
not disclose Company information that is protected by the attorney client
privilege, except as expressly authorized by law. In the event any claim or suit
is filed on Executive’s behalf against any of the Released Parties by any person
or entity, including, but not limited to, by any Governmental Agency, Executive
waives any and all rights to recover monetary damages or injunctive relief in
his favor; provided, however, that this Agreement does not limit Executive’s
right to receive an award from the SEC or DOJ for information provided to the
SEC or DOJ.
6.    Exceptions to Release. Executive does not waive or release (a) any Claims
under applicable workers’ compensation or unemployment laws; (b) any rights
which cannot be waived as a matter of law; (c) the rights to enforce the terms
of this Agreement; (d) any Claim for indemnification Executive may have under
applicable laws, under the applicable constituent documents (including bylaws
and certificates of incorporation) of any of the Companies, under any applicable
insurance policy any of the Companies may maintain, or any under any other
agreement he may have with any of the Companies, with respect to any liability,
costs or expenses Executive incurs or has incurred as a director, officer or
employee of any of the Companies; (e) any Claim Executive may have to obtain
contribution as permitted by law in the event of entry of judgment against
Executive as a result of any act or failure to act for which Executive and any
of the Companies are jointly liable; (f) any Claim to his vested account balance
under The Hertz Corporation Income Savings Plan or The Hertz Corporation
Supplemental Income Savings Plan, or to his vested benefit under the Hertz
Corporation Account Balance Defined Benefit Pension Plan, or to coverage under
the Company’s health and welfare plans in accordance with the terms thereof
through the Termination Date; or (g) any Claim that arises after the date this
Agreement is executed.
7.    Restrictive Covenants.
(a)    Executive acknowledges and agrees that in the course of his employment
with the Companies, Executive has acquired Confidential Information and that
such information has been disclosed to Executive in confidence and for his use
only during and with respect to his employment with the Company. At no time
following the Termination Date shall Executive, without the prior written
consent of the Company, use, divulge, disclose or make accessible to any other
person, firm, partnership, corporation or other entity any Confidential
Information except when required to do so by a court of competent jurisdiction,
by any administrative body or legislative body (including a committee thereof)
with jurisdiction to order Executive to divulge, disclose or make accessible
such information. Executive also acknowledges and agrees that he has obligations
in addition to those set forth in this Agreement to, among other things,
maintain strict confidentiality with respect to information encompassed by the
attorney/client


Page 4



--------------------------------------------------------------------------------

Exhibit 10.1


privilege or the work product doctrine and that such obligations continue
indefinitely after Executive’s employment with the Company.
(b)    Executive acknowledges and agrees that, subject to the limitations set
forth in Section 11(b) of this Agreement, on and after the Termination Date,
Executive shall continue to be bound by the provisions of Article V of the
Severance Plan and restrictive covenants set forth herein. Without limiting the
generality of the foregoing, Executive acknowledges and agrees that the term
“Competitive Business” (as defined in Section 5.02 of the Severance Plan)
includes entities engaged in the ride-sharing business, including, without
limitation, Uber Technologies Inc. and Lyft, Inc.
(c)    Notwithstanding the foregoing, nothing in this this Agreement or any
other agreement between Executive and the Companies shall prevent any
communications by Executive with Governmental Agencies without notice to the
Companies, any response or disclosure by Executive compelled by legal process or
required by applicable law, or any bona fide exercise by Executive of any
shareholder rights that may not be waived under applicable law that he may
otherwise have.
(d)    Executive shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made in confidence to a federal, state or local government official, either
directly or indirectly, or to an attorney, and is made solely for the purpose of
reporting or investigating a suspected violation of law. The same immunity will
be provided for the disclosure of a trade secret that is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. An individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
individual’s attorney and use the trade secret information in the court
proceeding if the individual files any document containing the trade secret
under seal and does not disclose the trade secret, except pursuant to court
order.
8.    Fiduciary Duties. Executive will retain his fiduciary responsibilities to
the Companies to the extent provided by law. In addition, Executive agrees to
continue to abide by applicable provisions of the principles and guidelines set
forth in the Hertz Standards of Business Conduct, the terms of which are
incorporated herein, including, but not limited to, the restrictions on insider
trading and use of Company assets and information contained therein.
9.    Representations of Executive.
(a)    Executive declares and represents that he has not filed or otherwise
pursued any charges, complaints, lawsuits or claims of any nature against the
Companies or any of their subsidiaries, affiliates or divisions, arising out of
or relating to events occurring prior to and through the date of this Agreement,
with any Governmental Agency or court with respect to any matter covered by this
Agreement, and Executive has no knowledge of any fact or circumstance that he
would reasonably expect to result in any such Claim against the Companies in
respect of any of the foregoing. Except as provided in Section 5(b) or 6 of this
Agreement, and subject to the provisions thereof, Executive agrees herein not to
bring suit against the


Page 5



--------------------------------------------------------------------------------

Exhibit 10.1


Companies for events occurring prior to the date of this Agreement and not to
seek damages from the Companies by filing a claim or charge with any
Governmental Agency or court.
(b)    Executive further declares and represents that through the Termination
Date he has not: (i) engaged in any conduct that constitutes willful gross
neglect or willful gross misconduct with respect to his employment duties with
the Companies which has resulted or will result in material economic harm to any
of the Companies; (ii) knowingly violated the Hertz Standards of Business
Conduct or any similar policy; (iii) facilitated or engaged in, and has no
knowledge of, any financial or accounting improprieties or irregularities of any
of the Companies; or (iv) knowingly made any incorrect or false statements in
any of his certifications relating to filings of the Companies required under
applicable securities laws or management representation letters, and has no
knowledge of any incorrect or false statements in any of the Companies’ filings
required under applicable securities laws; in either of the case of clause (iii)
or (iv) of this Section 9(b), except with respect to any information that has
been provided through the Termination Date by a third-party auditor in an oral
or written report to both Executive and the Board (or any committee thereof).
Executive further acknowledges and agrees that the Companies are entering into
this Agreement in reliance on the representations contained in this Section
9(b), which representations constitute terms of this Agreement.
10.    Future Employment. Executive agrees that he will not at any time in the
future seek employment with Hertz and waives any right that may accrue to him
from any application for employment that he may make notwithstanding this
provision.
11.    Non-Compete.
(a)    Executive expressly agrees that for eighteen (18) months following his
execution of this Agreement (the “Restriction Period”), he shall not directly or
indirectly become associated, as an owner, partner, shareholder (other than as a
holder of not in excess of five percent (5%) of the outstanding voting shares of
any publicly traded company), director, officer, manager, employee, agent,
consultant, or otherwise, with any car rental or comparable company that
competes with the business, or for the customer base, of Hertz. This paragraph
of this Agreement shall not be deemed to restrict association with any
enterprise that conducts unrelated business or that has material operations
outside of the geographic area that encompasses Hertz’s customer base (or where
Hertz had plans at the date of this Agreement) for so long as Executive’s role,
whether direct or indirect (e.g., supervisory), is solely with respect to such
unrelated business or other geographic area (as the case may be).
(b)    The parties acknowledge and agree that nothing in this Agreement is
intended or shall be construed as a restriction on Executive’s working for or
being associated with a law firm as long as Executive does not provide legal
services to a “Competitive Business” (as defined in Section 5.02 of the
Severance Plan).
12.    Non-Solicitation. Executive expressly agrees that for the Restriction
Period, he shall not directly or indirectly employ or seek to employ, or solicit
or contact or cause others to solicit or contact with a view to engage or
employ, any person who is or was a managerial level employee of any of the
Companies as of the date of this Agreement, or at any time during the


Page 6



--------------------------------------------------------------------------------

Exhibit 10.1


twelve (12)-month period preceding such date. This paragraph of this Agreement
shall not be deemed to be violated solely by placing an advertisement or other
general solicitation or serving as a reference.
13.    Reasonableness and Modification. Executive acknowledges that the
restrictions contained in the “Non-Compete” and “Non-Solicitation” provisions of
this Agreement are reasonable and necessary to protect the legitimate interests
of the Companies, and that any violation of any such restriction will result in
irreparable injury to the applicable Companies. Executive represents and agrees
that his experience and capabilities are such that the restrictions contained in
the “Non-Compete” and “Non-Solicitation” provisions of this Agreement will not
prevent him from obtaining employment or otherwise earning a living at the same
general level of economic benefit as is currently the case.
The parties agree that if any portion of the provisions of the “Non-Compete” and
“Non-Solicitation” provisions of this Agreement is held to be unenforceable for
any reason, including but not limited to the duration of such provision, the
territory being covered thereby, or the type of conduct restricted therein, a
Court is authorized and directed to modify the duration, geographic area, and/or
other terms of such provisions to the maximum benefit of the Companies as
permitted by law, and, as so modified, said provision shall then be enforceable.
The period of time during which the provisions of the “Non-Compete” and
“Non-Solicitation” provisions of this Agreement shall apply shall be extended by
the length of time during which Executive is deemed to be in breach of any such
term.
14.    Nondisparagement/References. The parties agree not to make negative
comments about or otherwise disparage one another, including, in the case of the
Companies, the Companies’ respective officers, directors, or other employees who
reported directly to Executive, or who hold the titles of Executive Vice
President or higher, or shareholders holding more than 5% of Holdings’
outstanding common stock as of the Termination Date (and such shareholders’
affiliates), in any manner reasonably likely to be harmful to them or their
business, business reputation or personal reputation. The parties shall not
assist, encourage, discuss, cooperate, incite, or otherwise confer with or aid
any others in discrediting one another, or the related persons referenced in
this Section 14 or in pursuit of a claim or other action against the other,
except as required by law. Executive shall direct any employment inquiries or
requests for references to Chief Human Resources Officer, The Hertz Corporation,
8501 Williams Road, Estero, Florida 33928. Nothing contained in this Section 14
shall prevent any party from (a) making truthful statements in any judicial,
arbitration, governmental, or other appropriate forum for adjudication of
disputes between the parties or in any response or disclosure by any party
compelled by legal process or required by applicable law or (b) exercising any
legally protected whistleblower rights (including pursuant to Rule 21F under the
Securities Exchange Act of 1934).
15.    Cooperation. During the 18-month period following the Termination Date,
Executive agrees to reasonably cooperate with the Companies in the defense or
prosecution of any claims or actions now in existence or which may be brought in
the future against or on behalf of the Companies which relate to events or
occurrences that occurred while Executive was


Page 7



--------------------------------------------------------------------------------

Exhibit 10.1


employed by the Companies and of which Executive has relevant knowledge.
Executive’s reasonable cooperation in connection with such claims or actions
shall include, but not be limited to, being available for telephone conferences
with outside counsel and/or personnel of the Companies, being available for
interviews, depositions and/or to act as a witness on behalf of the Company, if
reasonably requested, and at the Board’s reasonable request responding to any
inquiries about the particular matter. Executive further agrees to reasonably
and truthfully cooperate with the Company in connection with any investigation
or review by any federal, state or local regulatory authority relating to events
or occurrences that transpired while Executive was employed with the Company and
of which Executive has relevant knowledge. The Companies shall promptly pay (or
promptly reimburse) Executive for any and all reasonable out-of-pocket expenses
incurred by Executive in connection with such cooperation, and a reasonable
hourly rate determined by the Company to Executive for all time provided
pursuant to this Section 15 in excess of 25 hours.
16.    Miscellaneous.
(a)    Denial of Wrongdoing. The parties understand and agree that this
Agreement shall not be considered an admission of liability or wrongdoing by any
party, and that the parties deny any liability, and nothing in this Agreement
can or shall be used, by or against any party with respect to claims, defenses
or issues in any litigation or proceeding, except to enforce this Agreement
itself. The Companies deny committing any wrongdoing or violating any legal duty
with respect to Executive’s employment or the termination of his employment.
(b)    Entire Agreement. Executive further declares and represents that no
promise, inducement, or agreement not herein expressed or referred to has been
made to him. Except as otherwise specifically provided in this Agreement, this
instrument (including the exhibits hereto) constitutes the entire agreement
between Executive and the Companies and supersedes all prior agreements and
understandings, written or oral, including, without limitation the Severance
Plan. This Agreement may not be changed unless the change is in writing and
signed by Executive and an authorized representative of each of Holdings and The
Hertz Corporation. Parol evidence will be inadmissible to show agreement by and
between the parties to any term or condition contrary to or in addition to the
terms and conditions contained in this Agreement. This Agreement shall be
interpreted and construed in accordance with Executive’s obligations as a
licensed attorney and applicable rules of professional conduct relating to the
practice of law, and nothing in this Agreement shall be deemed to expand or
contract Executive’s ethical and professional duties under those rules. This
Agreement may be executed in separate counterparts, each of which is deemed to
be an original and all of which together constitute one and the same agreement,
whether delivered in person, by mail, by e-mail or by facsimile. For avoidance
of doubt, nothing in this Agreement shall limit the application of the Company’s
Compensation Recovery Policy (or any successor or replacement policy) to any
compensation, payments or benefits payable or paid to Executive pursuant to this
Agreement or any other arrangement, agreement or plan.
(c)    Severability. Executive understands and agrees that should any provision
of this Agreement be declared or be determined by any court to be illegal or
invalid, the validity


Page 8



--------------------------------------------------------------------------------

Exhibit 10.1


of the remaining parts, terms or provisions shall not be affected thereby, and
said invalid part, term or provision shall be deemed not a part of this
Agreement.
(d)    Successors and Assigns. This Agreement shall be binding upon Holdings,
The Hertz Corporation and Executive and their respective heirs, personal
representatives, successors and assigns. Executive may not assign any of his
rights or obligations hereunder. Holdings and The Hertz Corporation will require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform all of the Company’s
obligations set forth in this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession or
assign had taken place. In the event of the death of Executive prior to the
payment of all amounts by the Company pursuant to this Agreement, the Company
shall make any remaining payments to Executive’s estate in a single lump-sum
payment within 60 days following his death.
(e)    Governing Law; Consent to Jurisdiction. Notwithstanding the terms of
Section 10.17 of the Severance Plan, this Agreement shall be governed in all
respects, including as to validity, interpretation and effect, by the internal
laws of the State of Delaware without giving effect to the conflict of laws
rules thereof to the extent that the application of the law of another
jurisdiction would be required thereby. Each party hereby irrevocably submits to
the exclusive jurisdiction of the courts of the State of the City of the
Company’s headquarters and the Federal courts of the United States of America,
in each case located in (or located nearest to) the City of the Company’s
headquarters, solely in respect of the interpretation and enforcement of the
provisions of this Agreement and of the documents referred to in this Agreement,
and in respect of the transactions contemplated hereby and thereby. Each party
hereby waives and agrees not to assert, as a defense in any action, suit or
proceeding for the interpretation and enforcement hereof, or any such document
or in respect of any such transaction, that such action, suit or proceeding may
not be brought or is not maintainable in such courts or that the venue thereof
may not be appropriate or that this agreement or any such document may not be
enforced in or by such courts. Each party hereby consents to and grants any such
court jurisdiction over the person of such parties and over the subject matter
of any such dispute and agrees that the mailing of process or other papers in
connection with any such action or proceeding in the manner provided in Section
16(g) or in such other manner as may be permitted by law, shall be valid and
sufficient service thereof. Notwithstanding the foregoing, in the event of a
breach or threatened breach of any provision of this Agreement, including, but
not limited to, Sections 7, 8, 11, 12, 13, 14 and 15 of this Agreement,
Executive agrees that the Company shall be entitled to seek injunctive or other
equitable relief in a court of appropriate jurisdiction to remedy any such
breach or threatened breach, and damages would be inadequate and insufficient.
The existence of this right to injunctive and other equitable relief shall not
limit any other rights or remedies that the Company may have at law or in equity
including, without limitation, the right to monetary, compensatory and punitive
damages.
(f)    Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH


Page 9



--------------------------------------------------------------------------------

Exhibit 10.1


PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING OUT OF OR RELATING
TO THIS AGREEMENT, OR THE BREACH, TERMINATION OR VALIDITY OF THIS AGREEMENT.
Each party certifies and acknowledges that (i) no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver, (ii) each such party understands and has considered the implications of
this waiver, (iii) each such party makes this waiver voluntarily, and (iv) each
such party has been induced to enter into this agreement by, among other things,
the mutual waivers and certifications in this Section 16(f).
(g)    Notice. Any notice or other communication required or permitted to be
delivered under this Agreement shall be (i) in writing, (ii) delivered
personally by courier service or certified or registered mail, first-class
postage prepaid and return receipt requested, (iii) deemed to have been received
on the date of delivery or on the third business day after the mailing thereof,
and (iv) addressed as follows (or to such other address as the party entitled to
notice shall hereafter designate in accordance with the terms hereof):
(A)    if to either of the Companies, to them at:
The Hertz Corporation
8501 Williams Road
Estero, Florida 33928
Attention: Chief Human Resources Officer
Facsimile: 866-999-3798
(B)    if to Executive, to him at his last known home address as shown on the
records of the Company.
(h)    Counterparts. This Agreement may be executed by the parties hereto, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument.
17.    Tax Matters.
(a)    Withholding. All payments and benefits provided hereunder shall be
subject to tax withholdings required by applicable law and other standard
payroll deductions.
(b)    Code Section 409A.
(i)    Compliance. The intent of the parties is that payments and benefits under
this Agreement be exempt from, or comply with, Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations issued thereunder, and all
notices, rulings and other guidance issued by the Internal Revenue Service
interpreting the same (collectively, “Section 409A”) so as to avoid the
additional tax and penalty interest provisions contained therein and,
accordingly, to the maximum extent permitted under Section 409A, this Agreement


Page 10



--------------------------------------------------------------------------------

Exhibit 10.1


shall be interpreted to maintain exemption from or compliance with its
requirements. In no event whatsoever shall the Company be liable for any tax,
interest or penalties that may be imposed on Executive by Section 409A or any
damages for failing to comply with Section 409A, except for any such additional
taxes and interest or damages that result from the Company’s failure to comply
with the terms of this Agreement or those of any plan or award agreement
referred to herein.
(ii)    Termination as Separation from Service. The termination of Executive’s
employment on the Termination Date constitutes a “separation from service”
within the meaning of Section 409A for purposes of any provision of this
Agreement or other arrangement providing for the payment of any amounts or
benefits subject to Section 409A upon or following a “separation from service”
within the meaning of Section 409A, and for purposes of any such provision of
this Agreement, references to a “resignation from employment,” “termination,”
“terminate,” “termination of employment” or like terms shall also refer to
Executive’s “separation from service” on the Termination Date.
(iii)    Payments for Reimbursements, In-Kind Benefits. All reimbursements for
costs and expenses under this Agreement shall be paid in no event later than the
end of the calendar year following the calendar year in which Executive incurs
such expense. With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A, (A) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (B) the amount of
expenses eligible for reimbursements or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year; provided, however, that the
foregoing clause (B) shall not be violated with regard to expenses reimbursed
under any arrangement covered by Section 105(b) of the Internal Revenue Code
solely because such expenses are subject to a limit related to the period the
arrangement is in effect.
(iv)    Installments as Separate Payments. If, under this Agreement, an amount
is paid in two or more installments, for purposes of Section 409A, each
installment shall be treated as a separate payment.
(v)    Six-Month Delay. Notwithstanding the foregoing provisions of this
Agreement, if, as of the Termination Date, Executive is a Specified Employee,
then, except to the extent that this Agreement does not provide for a “deferral
of compensation” within the meaning of Section 409A, the following shall apply:
(1) no payments shall be made, and no benefits shall be provided to Executive,
in each case that would constitute “deferred compensation” within the meaning of
Section 409A, during the period beginning on the Termination Date and ending on
the six-month anniversary of such date or, if earlier, the date of Executive’s
death, and (2) on the first business day of the first month following the month
in which occurs the six-month anniversary of the Termination Date or, if
earlier, Executive’s death, the Company shall make a one-time, lump-sum cash
payment to Executive in an amount equal to the sum of (x) the amounts otherwise
payable to Executive under this Agreement during the period described in clause
(1) above and (y) the amount of interest on the foregoing at the


Page 11



--------------------------------------------------------------------------------

Exhibit 10.1


applicable federal rate for instruments of less than one year. For avoidance of
doubt, no portion of the severance payable to Executive under this Agreement
shall be delayed due to the preceding sentence because such payments are either
exempt as “short-term deferrals” or “separation pay” under Section 409A, and the
remaining payments are made after the six-month window described in clause (1)
of the preceding sentence.
(c)    Code Section 162(q). With respect to Section 162(q) of the Internal
Revenue Code of 1986, as amended, nothing in this Agreement shall be interpreted
or construed as requiring nondisclosure with respect to any sexual harassment or
sexual abuse that may be a subject of the release contained herein.
18.    Acceptance; Consideration of Agreement. Executive further acknowledges
that he has been provided twenty-one (21) days to consider and accept this
Agreement and the re-executed Agreement from the date it was first given to him,
although he may accept it at any time within those twenty-one (21) days.
19.    Revocation. Executive further acknowledges that he understands that he
has seven (7) days after signing this Agreement to revoke it by delivering to
Murali Kuppuswamy, Chief Human Resources Officer, The Hertz Corporation, 8501
Williams Road, Estero, Florida 33928, written notification of any such
revocation within the seven (7)-day period. Executive also acknowledges that he
has seven (7) days after Re-Execution to revoke the re-executed Agreement by the
same means. If Executive does not revoke this Agreement or his Re-Execution,
this Agreement will become effective and irrevocable by him on the eighth day
after the Re-Execution (the “Effective Date”). If Executive revokes this
Agreement or his Re-Execution, Executive hereby acknowledges and agrees that
this Agreement and the re-executed Agreement shall be null and void and of no
further force and effect, and his termination of employment shall be treated as
a resignation by him without good reason for all purposes.
20.    Legal Counsel. Executive acknowledges that he understands that he has the
right to consult with an attorney of his choice at his expense to review this
Agreement and has been encouraged by the Companies to do so.
IN WITNESS HEREOF, and intending to be legally bound, I, Richard J. Frecker II,
have hereunto set my hand.
[rest of page intentionally left blank]






Page 12



--------------------------------------------------------------------------------

Exhibit 10.1




WITH MY SIGNATURE HEREUNDER, I, RICHARD J. FRECKER II, ACKNOWLEDGE THAT I HAVE
CAREFULLY READ THIS AGREEMENT AND UNDERSTAND ALL OF ITS TERMS, INCLUDING THE
FULL AND FINAL RELEASE OF CLAIMS SET FORTH ABOVE.
I, RICHARD J. FRECKER II, FURTHER ACKNOWLEDGE THAT I HAVE VOLUNTARILY ENTERED
INTO THIS AGREEMENT AND THE RE-EXECUTED AGREEMENT; THAT I HAVE NOT RELIED UPON
ANY REPRESENTATION OR STATEMENT, WRITTEN OR ORAL, NOT SET FORTH IN THIS
AGREEMENT OR THE RE-EXECUTED AGREEMENT; THAT I HAVE BEEN GIVEN THE OPPORTUNITY
TO HAVE THIS AGREEMENT REVIEWED BY MY ATTORNEY; AND THAT I HAVE BEEN ENCOURAGED
BY HERTZ TO DO SO.
I, RICHARD J. FRECKER II, ALSO ACKNOWLEDGE THAT (1) I HAVE BEEN AFFORDED 21 DAYS
TO CONSIDER THIS AGREEMENT AND THE RE-EXECUTED AGREEMENT, (2) I HAVE 7 DAYS
AFTER SIGNING THIS AGREEMENT AND THE RE-EXECUTED AGREEMENT TO REVOKE IT BY
DELIVERING TO MURALI KUPPUSWAMY, AS SET FORTH ABOVE, WRITTEN NOTIFICATION OF MY
REVOCATION, AND (3) IF I REVOKE THIS AGREEMENT OR THE RE-EXECUTED AGREEMENT (A)
IT SHALL BE NULL AND VOID AND NONE OF HERTZ OR ANY OF ITS AFFILIATES SHALL HAVE
ANY OBLIGATIONS TO ME UNDER THIS AGREEMENT OR THE RE-EXECUTED AGREEMENT, AND (B)
HERTZ SHALL HAVE NO OBLIGATIONS TO ME OTHER THAN AS IF I HAD RESIGNED
VOLUNTARILY AND (TO THE EXTENT APPLICABLE) WITHOUT GOOD REASON FOR PURPOSES OF
THE SEVERANCE PLAN OR OTHERWISE.


/s/Richard J. Frecker II
 
 
Richard J. Frecker II
 
 
Date:
March 22, 2019
 
 
 
 
 
 
THE HERTZ CORPORATION
 
HERTZ GLOBAL HOLDINGS, INC.
 
 
 
 
 
By:
/s/Murali Kuppuswamy
 
By:
/s/Murali Kuppuswamy
 
 
 
Name:
Murali Kuppuswamy
 
Name:
Murali Kuppuswamy
 
 
 
 
 
Title:
Executive Vice President and Chief Human Resources Officer
 
Title:
Executive Vice President and Chief Human Resources Officer
 
 
 
 
 
Date:
March 22, 2019
 
Date:
March 22, 2019






Schedule A
Vested Equity as of Termination Date


Option Awards


Grant Date
Number of Securities Underlying Unexercised Vested Option Award


Option Exercise Price
03/01/2011
898
$57.86
02/17/2015
1,605
$93.09
03/02/2017
6,415
$22.19
03/02/2018
2,942
$17.73





Page 13

